      Case 1:19-cr-00561-LAP Document 352 Filed 08/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                              No. 19-CR-561 (LAP)
-against-
                                              No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                      ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties’ proposed briefing schedule for sentencing

submissions is approved.     (See dkt. no. 350.)

     Accordingly, the Special Prosecutors will file their

submission by August 16, 2021.      Mr. Donziger may file his

submission by September 13, 2021.

     The parties are instructed to confine their submissions to

materials relevant to sentencing, including, among other things,

the 18 U.S.C. § 3553(a) factors.

     Sentencing in this matter is scheduled for October 1, 2021

at 10:00 a.m.   Once a courtroom is designated, the Court will

enter an order with the relevant information to the public

docket.




                                    1
         Case 1:19-cr-00561-LAP Document 352 Filed 08/04/21 Page 2 of 2



     The parties shall also confer and propose, by letter, a

prompt briefing schedule for Mr. Donziger’s recently-filed

motion for a new trial.        (See dkt. no. 351.)

SO ORDERED.

Dated:       August 4, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
